Citation Nr: 1819845	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an effective date earlier than October 26, 2007, for the grant of entitlement to service connection for hemolytic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1970 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a December 2012 rating decision by the VA RO in Los Angeles, California.  These matters are currently under the jurisdiction of the VA RO in Los Angeles, California.

Following the most recent adjudications of the issues on appeal by the RO, additional evidence was associated with the record.  The additional evidence, which includes VA treatment records and VA examination reports, is not relevant to the issues decided herein.  Accordingly, a remand for issuance of a supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2017).


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran was diagnosed with malaria during or in proximity to the claim period.

2.  An April 1989 Board decision denied the Veteran's original claim for entitlement to service connection for anemia; the Veteran did not submit a motion for reconsideration of the April 1989 Board decision and did not appeal that decision in a timely manner.

3.  A March 1990 rating decision continued the denial of entitlement to service connection for anemia; the Veteran did not timely appeal that issue, and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the March 1990 rating decision.

4.  No communication was received from the Veteran between the issuance of the March 1990 rating decision and October 26, 2007, that may be construed as a formal or informal claim to reopen the previously denied claim for entitlement to service connection for anemia.

5.  The Veteran's petition to reopen the previously denied claim for entitlement to service connection for anemia was received by VA on October 26, 2007.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for malaria have not been met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).

2.  The April 1989 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  The March 1990 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

4.  The criteria for entitlement to an effective date earlier than October 26, 2007, for the grant of service connection for hemolytic anemia have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an earlier effective date for the grant of service connection for hemolytic anemia arises from his disagreement with the effective date awarded following the grant of service connection for that disability.  In such appeals, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in January 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an effective date prior to October 26, 2007, for the grant of service connection for hemolytic anemia.

As to the issue of entitlement to service connection for malaria, VA's duty to notify was satisfied by a letter dated in February 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  As is discussed below, in this case the record is absent for any competent evidence showing that the Veteran has a current disability of malaria.  Accordingly, a VA examination is not required as to the Veteran's claim for entitlement to service connection for malaria.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for Malaria

The Veteran seeks entitlement to service connection for malaria.  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully reviewed the evidence of record and finds that it is entirely absent for any indication that the Veteran was diagnosed with malaria by a competent medical source at any time during or in proximity to the claim period.  Accordingly, there is no competent evidence of record showing that the Veteran was diagnosed with malaria during or in proximity to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As noted above, in the absence of proof of a current disability, there can be no valid claim for entitlement to service connection.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for malaria.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for the Award of Service Connection for Hemolytic Anemia

The Veteran seeks entitlement to an effective date earlier than October 26, 2007, for the grant of service connection for hemolytic anemia.  He asserts that an effective date of October 26, 1988, is appropriate.  He contends that the April 1989 Board decision that denied his original claim for entitlement to service connection for anemia was decided incorrectly.  He also appears to contend that he submitted a notice of disagreement as to the March 1990 rating decision, which continued the denial of entitlement to service connection for anemia.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155, 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2015).  The Veteran's appeal was pending at the time that the regulations changed.  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

Turning to the evidence of record, the Veteran's submitted an original claim for entitlement to service connection for anemia in April 1988.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in April 1988.  The RO denied that claim in an April 1988 rating decision because the Veteran's service treatment records revealed a G-6-PD deficiency that existed prior to his service and that is considered a constitutional/developmental abnormality.  The Veteran submitted a timely notice of disagreement as to the issue and, following issuance of a statement of the case in July 1988, submitted a timely substantive appeal as to the issue.  In April 1989, the Board issued a decision denying the Veteran's claim for entitlement to service connection for anemia, secondary to G6-PD deficiency and hemolysis, because the G6-PD deficiency is considered a congenital disorder that existed prior to service and was not aggravated by service.  The Veteran did not file a motion for reconsideration of the April 1989 Board decision.  The Veteran also did not appeal the issue to the Court of Appeals for Veterans Claims (Court) within the prescribed period of time.  Accordingly, the April 1989 Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

In February 1990, VA received from the Veteran medical treatment records.  The RO interpreted those records as a petition to reopen the previously denied claim for entitlement to service connection for anemia.  The RO continued the denial of entitlement to service connection for anemia in the March 1990 rating decision, explaining that the evidence received in February 1990, in relevant part, showed only that the Veteran had a normal blood test in September 1962 and did not rebut VA's previous finding that the Veteran's anemia preexisted his service.  The RO notified the Veteran of the decision in a letter dated in April 1990, which explained to the Veteran his right to appeal the denial and which was enclosed with a VA Form 1-4107 further explaining his right to appeal the denial.  Although the Veteran has asserted that he appealed the March 1990 rating decision, the Board finds no evidence that he submitted a timely notice of disagreement as to the issue or that new and material evidence as to the issue was received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the March 1990 rating decision's continuance of the denial of entitlement to service connection for anemia.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The March 1990 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. §20.1103.

Following issuance of the March 1990 rating decision, the next correspondence received from the Veteran was a claim for entitlement to service connection for several disabilities, including anemia, which was received on October 26, 2007.  See VA Form 21-4138, Statement in Support of Claim, received on October 26, 2007.  As noted above, in the case of a reopened claim for service connection, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In this case, the Veteran's petition to reopen the previously denied claim for entitlement to service connection for anemia was received on October 26, 2007.  Under the relevant regulations, the Veteran is not entitled to an effective date prior to October 26, 2007, the date of receipt of the petition to reopen the previously denied claim.

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date based on his earlier claims for service connection, the Board reiterates that the original claim was denied in the final April 1989 Board decision and the February 1990 petition to reopen the claim was denied in the final March 1990 rating decision.  The Veteran did not file a motion for reconsideration as to the issue or appeal the issue to the Court within the prescribed period of time following the final April 1989 Board decision, and there has been no adjudicatory finding of clear and unmistakable error (CUE) in the April 1989 Board decision or in the March 1990 rating decision denying entitlement to service connection for anemia.  Therefore, those decisions are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, the earlier claims may not serve as a basis for an earlier effective date.  


In that regard, the Board notes that the Veteran's general assertions in his substantive appeal that the Board's April 1989 decision was made incorrectly do not meet the filing and pleading requirements described in 38 C.F.R. § 20.1404 for a claim of CUE in a Board decision because they do not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Accordingly, the Board concludes that those assertions do not constitute a motion for revision of the April 1989 Board decision on the basis of CUE, and the Board will not consider such a motion at this time.  The Board's finding in this regard does not prejudice any future adjudication of a claim for CUE in the April 1989 Board decision or in the March 1990 rating decision.

In summary, the April 1989 Board decision and March 1990 rating decision denying the Veteran entitlement to service connection for anemia are final.  The Veteran's petition to reopen the finally denied claim for entitlement to service connection for anemia was received on October 26, 2007.  There is no communication from the Veteran between the issuance of the final March 1990 rating decision and the October 26, 2007 petition that may be construed as a formal or informal petition to reopen the previously denied claim.  Therefore, October 26, 2007, the date VA received the Veteran's petition to reopen the previously denied claim, is the appropriate effective date.  38 C.F.R. § 3.400(r).  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than October 26, 2007, for the grant of entitlement to service connection for hemolytic anemia, and the appeal must be denied.



ORDER

Entitlement to service connection for malaria is denied.

Entitlement to an effective date earlier than October 26, 2007, for the grant of entitlement to service connection for hemolytic anemia is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


